           Case 2:20-mj-30447-DUTY ECF No. 1, PageID.1 Filed 10/23/20 Page 1 of 7

                                                             AUSA:       Kevin Mulcahy                  Telephone: (3 1. 3) 226-9 I 00
AO 91 (Rev. 11/11) Criminal Complaint                 Special Agent:     Adam Christensen               Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan
United States of America                                                   Case: 2:20−mj−30447
   V.
                                                                           Assigned To : Unassigned
Andre Deshawn Williams
                                                                           Assign. Date : 10/23/2020
                                                                           In Re: SEALED MATTER (MAW)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of        April 2020 through Septmeber 2020,      in the county of ____w_ay�n_e___ in the
___E_a___
       st___
          er_n___ District of              Michigan        , the defendant(s) violated:
                  Code Section                          Offense Description
     18 USC § 2252A(a)(2)(A)                            Receipt and distribution of child pornography
     18 USC § 2252A(a)(5)(A)                            Possession of chiId pornography




         This criminal complaint is based on these facts:
see attached affidavit.




[Z] Continued on the attached sheet.
                                                                             c:z            c=----5-==:-____
                                                                                            Complainant's signature

                                                                                  Adam Christensen, Special Agent (FBI)
                                                                                            Prinled name and title
Sworn 10 before me and signed in my presence
and/or by reliable electronic means.
           October 23, 2020
Date:---------­                                                                                Judge's signature

City and state: Detroit, Michigan                                        Hon. Elizabeth A. Stafford, United States Magistrate Judge
                                                                                             Printed name and title
    Case 2:20-mj-30447-DUTY ECF No. 1, PageID.2 Filed 10/23/20 Page 2 of 7




             AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                 COMPLAINT AND ARREST WARRANT

             I, Adam Christensen, having been first duly sworn, do hereby depose and

state as follows:

                                I. INTRODUCTION

      1.     I have been employed as a Special Agent of the FBI since 2010, and am

currently assigned to the Detroit Division. While employed by the FBI, I have

investigated federal criminal violations related to child exploitation, and child

pornography. I have gained experience through training and everyday work relating

to conducting these types of investigations. I have received training in the area of

child pornography and child exploitation, and have had the opportunity to observe and

review numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in

all forms of media including computer media. Moreover, I am a federal law

enforcement officer who is engaged in enforcing the criminal laws, including 18

U.S.C. §§ 2251, 2252A, and 2422, and I am authorized by the Attorney General to

request an arrest warrant.

      2.     This affidavit is made in support of an application for a criminal

complaint and arrest warrant for Andre Deshawn Williams (date of birth

11/XX/1972) for violations of 18 U.S.C. §§ 2252A(a)(2)(A) (receipt and distribution

of child pornography) and 2252A(a)(5)(A) (possession of child pornography).

                                         1
     Case 2:20-mj-30447-DUTY ECF No. 1, PageID.3 Filed 10/23/20 Page 3 of 7




        3.       The statements contained in this affidavit are based in part on: written

reports about this and other investigations that I have received, directly or indirectly,

from other law enforcement agents; independent investigation and analysis by law

enforcement officers/analysts and computer forensic professionals; and my

experience, training and background as a Special Agent (SA) with the FBI. Because

this affidavit is being submitted for the limited purpose of securing authorization for

the requested arrest warrant, I have not included each and every fact known to me

concerning this investigation. Instead, I have set forth only the facts that I believe are

necessary to establish probable cause that Williams has violated Title 18 U.S.C. §§

2252A(a)(2)(A) and 2252A(a)(5)(A).

                          II. BACKGROUND OF INVESTIGATION

        4.       On April 16, 2020, an online undercover employee (undercover) of the

Federal Bureau of Investigation was added to a specified group1 on the smartphone

application Kik, which is a messaging application. The undercover determined that

this group’s primary purpose was to facilitate the trading of images and videos that

meet the Federal definition of child pornography.

        5.       One of the users that was a member of this group utilized the Kik

username wolf25800. Between the period of on or about April 16, 2020 and April 21,


1The name of this group on Kik is known to the FBI, but is not being stated in this affidavit to protect an
ongoing investigation into other defendants.
                                                      2
   Case 2:20-mj-30447-DUTY ECF No. 1, PageID.4 Filed 10/23/20 Page 4 of 7




2020, this user distributed 29 images of boys under the age of 13 that were nude and

in sexually explicit positions. On April 20, 2020, this user left the group.

      6.     Your affiant reviewed these images, which appear to be two series of

images of the same boys. The first series, which consists of 5 of the 29 images

distributed by wolf25800, involves two boys, one of which appears to be

approximately 11 years old and the other appears to be 15 years old. In one of the

images, entitled IMG_0627.jpg, the older boy is laying on a blue couch with his legs

spread and shorts on and the younger boy is laying on top of the older boy with the

older boys arm draped across his chest. The younger boy is wearing red underwear

and he has them pulled down to expose his penis.

      7.     The second set of images, which consists of 24 of the 29 images

distributed by Kik user wolf25800, primarily involves one boy, although some of

them include a girl of approximately the same age. Most of the images show the boy,

who appears to be approximately 10 years old, completely nude and spilling what

appears to whip cream onto his body. One such image, entitled IMG_0637.jpg, shows

the boy laying on a table completely nude, spilling the whip cream near his penis.

      8.     On May 21, 2020, Media Labs, the owners of Kik, responded to a

subpoena request for subscriber information for the username wolf25800. The

subscriber information that the email associated with the account was


                                          3
   Case 2:20-mj-30447-DUTY ECF No. 1, PageID.5 Filed 10/23/20 Page 5 of 7




awkingwolf258@gmail.com and that a Huawei BG2-W09, which is a tablet computer,

was used to access the account. The logon information showed that all of the logins to

the account provided, from April 23, 2020 to April 28, 2020, came from IP address

45.23.116.228.

      9.     Open source information showed that AT&T was the owner of the IP

address 45.23.116.228. On May 23, 2020, AT&T responded to a subpoena request for

subscriber information for the specified IP address. This response shows that the IP

address was assigned from March 18, 2020, to May 16, 2020, to the subscriber Andre

Williams, at an apartment on Santa Rosa Drive in Detroit, Michigan. The subscriber

information also showed that Williams had listed his email address as

awkingwolf258@gmail.com, the same email address utilized on the Kik account.

      10.    A check of criminal history for Andre Deshawn Williams, showed that

Williams has a May 2007 federal conviction for transportation of child pornography,

in violation of 18 U.S.C. § 2252A(a)(1). Williams received a five-year prison

sentence and is now a registered sex offender. A check of Michigan Sex Offender

Registry on September 14, 2020, showed that Andre Deshawn Williams is currently

listed as an absconder with a last verification date of May 9, 2016. This registration

showed the same information as the criminal history, that the registration requirement




                                          4
   Case 2:20-mj-30447-DUTY ECF No. 1, PageID.6 Filed 10/23/20 Page 6 of 7




for Williams started on May 21, 2007, and that his violation was for 18 U.S.C.

§ 2252A(a)(1).

        11.   Based in part on the information detailed above, a search warrant was

authorized in the Eastern District of Michigan on September 17, 2020, for the Santa

Rose Drive apartment where Williams resided.

        12.   The search warrant was executed on September 22, 2020. Williams was

present at the residence and voluntarily agreed to be interviewed. During the

interview, Williams stated that he had resided at the residence for approximately three

years. He acknowledged using the smartphone application Kik and had viewed child

pornography images on the Kik application. Williams also stated that the email

address awkingwolf258@gmail.com was his email address that he utilized for his

Xbox.

        13.   Items that were seized from Williams’ residence included a Huawei

BG2-W09 tablet computer, the same make and model used by Kik user wolf25800.

The tablet was found in the kitchen trash can at the top of the trash and was broken in

half. Another item seized was a LG model V20 cellular telephone. Analysis of the

images and videos found on this smartphone revealed 613 unique images and 75

unique videos that meet the Federal definition of child pornography. Some of these

images were of the same series of images that had been distributed by the Kik user


                                          5
 Case 2:20-mj-30447-DUTY ECF No. 1, PageID.7 Filed 10/23/20 Page 7 of 7




wolf25800 to the FBI undercover officer.

                              III.   CONCLUSION

         14.   Based on the foregoing, there is probable cause to believe Andre

Deshawn Williams has received and distributed received child pornography, in

violation of 18 U.S.C. § 2252A(a)(2)(A), and possessed child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(A).

                                                 Respectfully submitted,


                                                   C       G.e--:::s-r--
                                                                            ___
                                                 Adam Christensen, Special Agent
                                                 Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.



Honorable Elizabeth A. Stafford
United States Magistrate Judge

Dated:     October 23, 2020




                                           6
